DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 12/10/2020.  

Examiner's Note

Examiner has cited particular paragraphs on the foreign references Kazmi et al. (W.O. Pub. 2018236256) and Cheng et al. (W.O. Pub. 2019196906) that have been applied to the claims. The paragraphs in the references have been consecutively numbered for the convenience of the Applicant and a copy of the current modified references used in this action are being attached to the file as Office Action Appendixes, herewith.

Claim Objections 

Claims 9-10, 20, 22-23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 11-13, 15-16, 24-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmi et al. (W.O. Pub. 2018236256).

Regarding claim 1 Kazmi disclose a method for wireless communications by a child node of a network, comprising: 
determining synchronization signal block (SSB) resources used for periodic SSB transmissions by at least one parent node “para. 8, network node” of the network para. 15, “A SS (synchronization signal) block configuration may indicate resource/s for SS blocks, and/or periodicity”; 
using the determined resources to perform SSB-based interference measurements para. 66, “signal quality measurement/s or indication or information may be based on, and/or represent, signal strength and/or interference measurements and/or information”; and 
communicating with at least one of the parent node, a central unit (CU), or another node of the network based on the SSB-based interference measurements para. 110, “UE uses the performed measurements for one or more operational tasks (operations) e.g. transmitting the measurement results (measurement reporting) to a network node or to another UE, uses the measurement results for internal operations (e.g. cell change (e.g. cell selection, cell reselection), positioning etc).”.  
Regarding claim 2 Kazmi disclose, wherein the child node “para. 8, a user equipment”, parent node, and CU are part of an integrated access and backhaul (IAB) network para. 87, “the generic term "network node", may be used, which may refer to any kind of network node, for example a radio network node such as base station, radio base station, a Multi-cell/multicast Coordination Entity 445 (MCE) or a core network node (e.g., MME)”. The UE communicating with a Base Station or an MCE node or an MME node can be read as communicating with the backhaul network as they are well known in the art to be integrated with.
Regarding claim 3 Kazmi disclose, further comprising at least one of: 
providing a report with information regarding the SSB-based interference measurements to at least one of the parent node or the CU para. 6, “The user equipment is adapted transmitting measurement reporting, the measurement reporting pertaining to a measurement time interval and/or being based on a measurement configuration, the measurement time interval and/or measurement configuration being determined based on a SS Block configuration”; and 
receiving signaling indicating different receive beams from at least one of the parent node or CU para. 40-42, “At least for multi-beams case, at least the time index of SS Block may be indicated to the UE”.  
Regarding claim 4 Kazmi disclose, further comprising: 
determining resources for one or more other nodes collocated with the parent node; and para. 243-244, “Such configuration data may represent e.g. a configuration for transmitting and/or receiving on allocated resources, in particular frequency resources. Configuring may include determining configuration data representing the 1065 configuration and providing it to one or more other nodes (parallel and/or sequentially), which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device)”.
using the determined resources for the other nodes when performing the SSB- based interference measurements para. 41, “the position(s) of actual transmitted SS Blocks can be informed for supporting measurements, in particular CONNECTED/IDLE mode measurement, and/or for supporting a UE in CONNECTED to receive DL data/control signaling”
Regarding claim 11 the limitations of claim 11 are rejected in the same manner as analyzed above with respect to claim 1.
Regarding claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claims 13 and 15 the limitations of claims 13 and 15 are rejected in the same manner as analyzed above with respect to claim 3.
Regarding claim 16 Kazmi disclose, further comprising detecting the SSB transmissions from the child node based on a cell search procedure, para. 76, “the reference time is the start of a first symbol in the detected SS Block in the SS burst set of the reference cell e.g. measured cell, serving cell etc.”.  
Regarding claim 24 the limitations of claim 24 are rejected in the same manner as analyzed above with respect to claim 1.
Regarding claim 25 the limitations of claim 25 are rejected in the same manner as analyzed above with respect to claim 4.
Regarding claim 26 the limitations of claim 26 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 27 the limitations of claim 27 are rejected in the same manner as analyzed above with respect to claim 3.
Claim 30 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (W.O. Pub. 2018236256) in view of Cheng et al. (W.O. Pub. 2019196906). 

Regarding claim 5 Kazmi does not specifically disclose, further comprising:
receiving a physical cell identifier (PCI) of other cells or sectors at the parent node. However Cheng teach, para. 9, “A wireless device (e.g., a user equipment (UE) )… may report a physical cell identifier (PCI) for the first cell to the serving base station”. 
Cheng further teach, determining the resources for the one or more other nodes collocated with the parent node, based on the PCIs, para. 10, “In some examples, the serving base station may identify whether a radio frequency band of the first SSB (e.g., the SSB from which the PCI reported by the UE was derived) was received in a Synchronization raster (e.g., by the UE) , and determine whether to instruct the UE to report CGI associated with the neighbor cell accordingly”.  
Kazmi and Cheng are analogous because they pertain to the field of wireless communication and, more specifically, to cell measurements configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng in the system of Kazmi so the system can accurately assign the available resources based on the reported PCIs. The motivation for doing so would have been to improve the management of the available resources on the network to avoid collisions and conflicts.
Regarding claim 6 Kazmi disclose, wherein: P+S Ref. No.: 200946USQUALCOMM Ref. No.: 20094639 the child node is further provided with configuration information about resources used by the other nodes to transmit periodic SSBs para. 244, “configuring may include determining configuration data representing the 1065 configuration and providing it to one or more other nodes, which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device)”.  
Regarding claim 7 Kazmi disclose, wherein the configuration information for each node indicates at least one of: time location of a burst set, a synchronization signal (SS) raster, a periodicity, which SSBs are transmitted in a burst, or transmit power para. 15-16, “A SS Block configuration may indicate resource/s for SS Blocks, and/or periodicity 135 and/or timing and/or structure (e.g., burst and/or series). It may be considered that the SS Block configuration may configure synchronization signals or signaling”.  
Regarding claims 17-19 the limitations of claims 17-19, respectively are rejected in the same manner as analyzed above with respect to claims 5-7, respectively.

Claim(s) 8, 14, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (WO Pub. 2018236256) in view of Tenny et al. (U.S. Pub. 20190124533). 
Regarding claim 8 Kazmi does not specifically disclose further comprising: 
determining a measurement gap for performing the SSB-based interference measurements, wherein the measurement gap corresponds to a time window during which a mobile terminal (MT) function of the child node is not scheduled by a distributed unit (DU) of the parent node. However Tenny teach, para. 2, “During a scheduled time slot (also referred to as a “measurement gap”), downlink and uplink data scheduling with the UE is suspended to allow the UE sufficient time to tune to a different frequency, perform measurement operations”.  
Kazmi and Tenny are analogous because they pertain to the field of wireless communication and, more specifically, to cell measurements configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tenny in the system of Kazmi to be able to exploit the best time window available to perform the essential measurements. The motivation for doing so would have been to maximize and efficiently manage useful transmission time.
Regarding claims 14, 21 and 28 the limitations of claims 14, 21 and 28 are rejected in the same manner as analyzed above with respect to claim 8.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li et al. (U.S. Pub. 20190068443) which disclose(s) automatically optimize parameters via machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471